Citation Nr: 1035138	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for a gunshot 
exit wound scar of the right medial thigh.

3  Entitlement to an initial compensable rating for a gunshot 
entry wound scar of the right upper buttocks.

4.  Entitlement to an initial compensable rating for residuals of 
a gunshot wound to the left upper thigh.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to May 2000 and 
from July 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for hypertension and granted service connection and assigned 
initial noncompensable ratings for gunshot wound residuals 
affecting the lower extremities, bilaterally.  

The Board recognizes that, after perfecting his appeal as to the 
above issues, the Veteran submitted an additional VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in May 2010, 
indicating that he was only appealing the claim for service 
connection for hypertension.  However, the Veteran's 
representative subsequently filed a May 2010 Form 646 indicating 
that the Veteran wished to continue his appeal on all four 
issues, which were then certified to the Board.  Accordingly, the 
Board construes all four issues as remaining in appellate status.  
Marsh v. West, 11 Vet. App. 468 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his initial December 2009 VA Form 9, Appeal to Board of 
Veterans' Appeals, perfecting his appeal, the Veteran requested a 
Central Office hearing in Washington, D.C.  However, in a May 
2010 written statement, the Veteran withdrew that request and 
indicated that he instead wanted a Travel Board hearing at the RO 
in Atlanta, Georgia.  As a Travel Board hearing has not yet been 
conducted, the RO should schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing on his appeal at the RO in 
Atlanta, Georgia.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

